MORGAN, C. J.
This action was commenced by respondent to recover for labor performed by her as a household servant for and at the instance and request of appellant’s intestate. The employment was denied, and an affirmative defense and counterclaims'were alleged, in the answer. The trial resulted in a judgment for plaintiff from which, and from an order denying a motion for a new trial, this appeal is prosecuted.
Appellant has assigned as error orders overruling his motions for a continuance and for a new trial. The transcript does not contain a certificate showing what papers were submitted to the judge and by him used on the hearing of either of these motions, and, therefore, neither of the orders can be reviewed. (Smith v. Benson, 32 Ida. 99, 178 Pac. 480, and cases therein cited.)
Other assignments of error present for review the action of the judge in giving certain instructions, and question the sufficiency of the evidence to sustain the verdict.
The instructions given, when read and considered together, are not in conflict with each other and, taken as a whole, correctly state the law applicable to the facts of the case.
*101The testimony is conflicting, but sufficient to bring the case within the rule that if there is substantial evidence sustaining the verdict, it will not be disturbed on appeal because of conflict.
The judgment appealed from is affirmed. Costs are awarded to respondent.
Rice and Budge. JJ., concur.